         Case 4:21-cv-00154-SDJ-KPJ Document 25 Filed 03/26/21 Page 1 of 1 PageID #: 282
AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                                                             EASTERN                 DISTRICT OF                       TEXAS



                          Al M. Williams                                                                          EXHIBIT AND WITNESS LIST
                                V.
                      Ladera Apartments, et al                                                                           Case Number: 4:21cv154 SDJ/KPJ

PRESIDING JUDGE                                                        PLAINTIFF’S ATTORNEY                                    DEFENDANT’S ATTORNEY
Kimberly C. Priest-Johnson                                            Al M. Williams, pro se                                   Daniel Paz
HEARING DATE                                                           COURT REPORTER                                          COURTROOM DEPUTY
3/24/2021                                                             Digital – FTR                                            J. Amerson
 PLF.      DEF.        DATE
                                       MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                 3/24/2021                              X         Declarations (two)
                                                            X
             1                                                        Sworn Petition for Eviction against Carolyn Williams – Denton County dated 2/6/2020
                                                            X         Order on Suit for Forcible Entry and Detainer against Carolyn Williams – Denton County
             2
                                                                      Dated 2/11/2021
                                                            X
             3                                                        Final Judgment CV-2020-00600 JP dated 3/6/2020
                                                            X
             4                                                        Order Setting Supersedeas Bond – CV-2020-00600 JP dated 5/14/2020
                                                            X
             5                                                        Judgment Second Appellate District of Texas at Fort Worth – No. 02-20-00127 dated 1/21/2021
                                                            X         Memorandum Opinion Second Appellate District of Texas at Fort Worth– No. 02-20-00127
             6
                                                                      dated 1/21/2021
                                                            X
             7                                                        E-mail dated 1/29/2021 to Daniel Paz, Ladera Office, judy@wilmax.net from Carolyn Williams
                                                            X
             8                                                        E-mail dated 1/30/2021 to Daniel Paz from Carolyn Williams




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of     1   Pages
